IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHARLES TALBERT,                           : No. 237 MAL 2022
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS; CENTURION; GINA               :
HARRISON, CRNP; WELLPATH MEDICAL;          :
SCOTT PRINCE; DEVON WOLFOLK;               :
LORETTA DEBOER,                            :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2022, the Petition for Allowance of Appeal

is DENIED.